     Case 1:19-cr-00253-TSE Document 243 Filed 04/02/20 Page 1 of 2 PageID# 990



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA                       :
                                               :
v.                                             :       CASE NO. 1:19-CR-253-TSE
                                               :
KRISTOPHER DALLMANN                            :
     Defendant.


                             DEFENDANT’S MOTION TO SEAL

         Pursuant to Local Criminal Rule 49.1, the defendant, through counsel, moves for an Order

 sealing Defendant’s Exhibits in the Motion to Suppress Statements and Evidence filed on April 2,

 2020.




                                                       Respectfully Submitted,
                                                       Kristopher Dallmann
                                                       By Counsel

                                                              /s/
                                                       Vernida R. Chaney
                                                       Chaney Law Firm PLLC
                                                       4120 Leonard Drive
                                                       Fairfax, VA 22030
                                                       Tel. 703-879-6650
                                                       Fax 703-776-9008
                                                       vchaney@chaneylawfirm.com




                                                   1
 Case 1:19-cr-00253-TSE Document 243 Filed 04/02/20 Page 2 of 2 PageID# 991




                                     CERTIFICATE OF SERVICE

           I hereby certify that on April 2, 2020, I will file the foregoing pleading with the Clerk of the

Court using the CM/ECF system, which will then send a notification of such filing (NEF) to all

parties.




                                                                 /s/
                                                          Vernida R. Chaney
                                                          Chaney Law Firm PLLC
                                                          4120 Leonard Drive
                                                          Fairfax, VA 22030
                                                          Tel. 703-879-6650
                                                          Fax 703-776-9008
                                                          vchaney@chaneylawfirm.com




                                                      2
